Citation Nr: 0031199	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-02 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for a kyphotic 
deformity of the thoracolumbar juncture with osteophyte 
formation at the T-11 level, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
fracture of the right wrist navicular bone, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to July 
1990.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which increased the 
evaluations for kyphotic deformity of the thoracolumbar 
junction and residuals of a fracture of the right wrist 
navicular bone from noncompensably disabling to 10 percent 
each, effective June 1, 1998. 

It is noted that, although having requested a hearing before 
the Board, the veteran failed to appear for the hearing 
scheduled for July 17, 2000.  In correspondence of record, 
the veteran's representative acknowledged that the veteran 
would be unable to attend and requested that a hearing not be 
rescheduled.  In light of the foregoing, therefore, the 
request for hearing is deemed withdrawn, and the appeal is 
being processed accordingly.  38 C.F.R. § 20.704 (d) (2000).  


FINDINGS OF FACT

1.  The kyphotic deformity of the thoracolumbar juncture with 
osteophyte formation at the T-11 level disability is 
manifested by subjective complaints of pain and by clinical 
observations of minimal osteoarthritis.

2.  The lumbar spine disability is manifested by subjective 
complaints of pain and by slight tenderness at L-1 and, with 
the exception of complete rotation testing, slight limitation 
at extremes of ranges of motion.

3.  The residuals of a fracture of the right wrist navicular 
bone are manifested by subjective complaints of pain, X-ray 
evidence of degenerative changes, and limitation of motion. 



CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for kyphotic 
deformity of the thoracolumbar juncture with osteophyte 
formation at the T-11 level is not warranted.  38 U.S.C.A. §§ 
1155, 7104 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, Diagnostic Codes 5003, 5291 (2000).

2.  A separate 10 percent evaluation, but no greater, is 
warranted for a lumbosacral strain.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59 
and Part 4, Diagnostic Code 5295 (2000); Esteban v. Brown, 6 
Vet. App. 259 (1994).

3.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the right wrist navicular bone 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.40, 4.45 and Part 4, Diagnostic Code 5215 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity" of the disability.  38 C.F.R. § 4.1.  
Functional loss of use as the result of a disability of the 
musculoskeletal system may be due to the absence of bones, 
muscles, or  joints, or may be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.  Both 
limitation of motion and pain are necessarily regarded as 
constituents of a disability.  38 C.F.R. §§ 4.40, 4.45, 4.55, 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
present level of disability is of primary concern where 
service connection has been established and an increase in  
the disability rating is at issue.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1996).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue except as set forth below.  

Kyphotic Deformity of the Thoracolumbar Juncture

An in service hospital summary noted the veteran presented 
with paravertebral thoracolumbar junction discomfort, which 
developed insidiously without antecedent trauma or obvious 
precipitant.  On examination, there was no palpable 
deformity.  There was  a kyphotic deformity of the 
thoracolumbar junction with a right paravertebral hump in 
stance.  Plain radiographs of the thoracolumbar spine showed 
a T-11 to L-1 kyphotic deformity with an anterior osteophyte 
on the body of T-11.  The veteran was separated on account of 
the disability.  Service connection was established 
(noncompensable) in an unappealed rating of April 1991.

The veteran was afforded a VA examination in August 1998 in 
the context of the current increased rating claim.  The 
veteran usually awoke pain free.  After about three hours the 
pain in his spine became progressively worse.  The condition 
worsened with just sitting and moving around (stretching) 
alleviated the discomfort.  He rated his pain in the spine as 
a seven on a 1-10 scale.  Objectively, he was tender to 
palpation at T-4 to T12 and mild tenderness at L-1.  There 
was no paravertebral tenderness or spasm demonstrated.  No 
limitation of motion of the thoracic spine was demonstrated.  
The veteran demonstrated some limitation of motion of the 
cervical spine.  The veteran was capable of demonstrating 
forward flexion of the lumbar spine to 80 degrees before 
developing pain.  The veteran reported pain in the entire 
spine on backward extension.  The veteran had some pain with 
lateral flexion to the left at 30 degrees and to the right at 
22 degrees.  Rotation was complete.  There was no 
neurological deficit demonstrated.  Deep tendon reflexes were 
equal bilaterally +2 in the upper and lower extremities.  
Straight leg raising was negative.  X-rays showed minimal 
osteoarthritis of the 10th and 11th thoracic vertebra. A 
pertinent diagnosis was minimal osteoarthritis of the 
thoracic spine.  

The Board observes, however, that when service connection was 
originally established in April 1991 for the disability at 
issue, evaluation was established pursuant to Diagnostic Code 
5295, lumbosacral strain.  A noncompensable evaluation was 
assigned at that time.  More recently, the RO assigned a 10 
percent evaluation pursuant to Diagnostic Code 5291, dorsal 
spine.  The RO, in a June 1999 supplemental statement of the 
case, concluded that it was inappropriate to consider the 
service connected disability pursuant to diagnostic criteria 
for the lumbosacral spine because that portion of the 
disability "dealing with the lumbar spine did not seem to 
have increased in severity."  Resolving all doubt in favor 
of the veteran and for the reasons set forth more fully 
below, the Board is of the opinion that a separate 10 percent 
disability evaluation for the veteran's lumbar spine is for 
application.  

In Esteban v. Brown, 6 Vet. App. 259 (1994), it was 
determined that except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease or entity, are to be rated separately, and 
then all ratings are to be combined pursuant to 38 C.F.R. § 
4.25.  Id. at 261.  The exception which prohibits pyramiding 
at 38 C.F.R. § 4.14 was noted.  Evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  Id.  In balancing these two 
provisions of the Rating Schedule, the critical element for 
allowing separate evaluations would be that none of the 
symptomatology from a single disability would be duplicative 
or overlapping.  Id.

With respect to the arthritis established by X-ray findings, 
such disability will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is to be assigned 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under 
code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. Part 
4.71, Diagnostic Code 5003.

Under the provisions of Diagnostic Code 5295 (lumbosacral 
strain), a 40 percent evaluation is warranted where the 
disorder is severe, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward flexion, loss of lateral motion, arthritic changes 
or narrowing or irregularity of intervertebral spaces, or 
some of the above with abnormal mobility on forced motion; a 
20 percent evaluation is warranted for muscle spasm on 
extreme forward flexion and loss of lateral spine motion on 
one side; a 10 percent evaluation is warranted for 
characteristic pain on motion; a noncompensable evaluation is 
warranted where there are only slight subjective symptoms.  
38 C.F.R. § 4.71a, Code 5295.

The benefit of the doubt rule is a unique standard which is 
applicable to claims before the VA.  In essence, the rule 
provides that, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving the issue shall be given  
to the claimant.  38 U.S.C.A. § 5107(b).  In determining 
whether the statutory right to the benefit of the doubt 
applies, a determination as to the balance of all the 
evidence must be made.  The benefit of the doubt rule only 
applies if it is found that the evidence is in equipoise.  
Gilbert v. Derwinski, 1 Vet. App. 61 (1991).  The Board finds 
that there is an approximate balance of positive and negative 
evidence.  Under the circumstances, the benefit of the doubt 
has been resolved in the veteran's favor.  38 U.S.C.A. § 
5107. 

Clinical findings as to the lumbar spine reflect mild 
tenderness at L-1 and some slight limitation of motion 
occasioned by pain on extremes of range of motion.  The 1991 
rating noted the absence of lumbar pathology at that time.  
Accordingly, there has been some increase in severity since 
that time.  Therefore, the Board is of the opinion that the 
disability approaches manifestation of characteristic pain on 
motion.  There was no muscle spasm or evidence of any greater 
disability demonstrated`.  Accordingly, a minimally 
compensable evaluation, but no higher, is supported pursuant 
to Diagnostic Code 5295 for the veteran's lumbar spine.

The Board notes that Diagnostic Code 5285 allows for an 
additional 10 percent disability rating for demonstrable 
deformity of a vertebral body deriving from residuals of a 
fracture of a vertebra.  Such a condition will be rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of a vertebral 
body.  38 C.F.R. § 4.71a, Diagnostic Code 5285.  However, the 
criteria are inapplicable in this case inasmuch as the 
disability has not shown to derive from vertebral fracture; 
alternatively, a demonstrable deformity of a vertebral body 
per se has not been identified.  

The veteran has contended that his service-connected spine 
condition should be evaluated in accordance with Diagnostic 
Code 5290, which provides evaluation criteria for limitation 
of motion of the cervical spine.  However, the RO considered 
establishing entitlement to service connection for a cervical 
spine disability; but the claim of entitlement to service 
connection for a cervical condition was denied by an 
unappealed rating decision of March 1999.  Inasmuch as 
entitlement to service-connected has not been established for 
a cervical spine disorder, evaluation of the veteran's 
service-connected disability pursuant to criteria for the 
cervical spine would not be appropriate. 

Evaluation of the veteran's condition under other Diagnostic 
Codes would not be more beneficial to the veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder.

Right Wrist Fracture

The veteran sustained a right wrist fracture in service.  A 
1991 X-ray showed non-united fracture of the navicular with 
moderate degenerative changes.  He was afforded a VA 
examination in August 1998, at which time he reported 
increased limitation of motion of the wrist since the 
disability was last evaluated.  On current examination, his 
wrist was without obvious deformity on inspection.  He was 
right hand dominant.  There was no tenderness to palpation.  
He had what was reported by the examiner as a significant 
decrease in range of motion.  On the right, he could press 
120 pounds, but that elicited loud popping noises.  He could 
press 140 pounds on the left.  He was capable of radial 
deviation to 9 degrees only and ulnar deviation to 5 degrees.  
Flexion was to 60 degrees with extension to 35 degrees.  He 
had full range of motion on the left.

Limitation of dorsiflexion of either wrist to less than 15 
degrees or limitation of palmar flexion of either wrist to in 
line with the forearm warrants at most a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  Since 
the veteran currently receives the maximum 10 percent rating, 
an increased rating under this provision is not possible. 

As the file contains no evidence of ankylosis (favorable or 
unfavorable), a higher rating is not possible under 
Diagnostic Code 5214.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  A 
review of clinical findings indicates that the veteran could 
perform range of motion testing of the disabled joint.  As 
such clearly establishes that ankylosis is not present, the 
criteria pertaining to ankylosis are inapplicable and cannot 
serve as the basis for an increased rating. 

As noted above, evaluation of the disability at issue in 
accordance with the range of motion of motion for the 
affected joint also contemplates and embraces the arthritic 
aspect of the disability.  Accordingly, the preponderance of 
the evidence is against an increased evaluation.

Conclusion

A 10 percent evaluation is the maximum rating assignable for 
limitation of motion of the dorsal (thoracic) spine and 
encompasses moderate as well as severe limitation of motion.  
38 C.F.R. Part 4, DC 5291.  Likewise, a 10 percent evaluation 
is the maximum rating assignable for limitation of motion of 
the wrist and encompasses moderate as well as severe 
limitation of motion.  38 C.F.R. Part 4, Diagnostic Code 
5215.  Under those diagnostic criteria, therefore, there is 
no basis for an increased rating.  The Board notes that there 
is no basis for a rating in excess of 10 percent based on 
limitation of motion due to any functional loss as the 
veteran is receiving the maximum schedular rating for 
limitation of motion of the dorsal spine or the wrist.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorders at issue have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, with regard to the foregoing decision, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but, 
except as allowed above, there is not such a state of 
equipoise of the positive evidence and the negative evidence 
to otherwise permit a more favorable resolution of the 
present appeal. 


ORDER

Entitlement to an increased rating for a kyphotic deformity 
of the thoracolumbar juncture with osteophyte formation at 
the T-11 level is denied.  

Entitlement to a 10 percent disability evaluation for a 
lumbosacral strain is granted, subject to the provisions 
governing the award of monetary benefits. 

Entitlement to an increased rating for residuals of a 
fracture of the right wrist navicular bone is denied.



		
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge
	Board of Veterans' Appeals





 

- 10 -


- 2 -


